Title: Enclosure: Thomas Jefferson’s Notes on William Wirt’s Comments on the Batture Statement, [ca. 20 August 1810]
From: Jefferson, Thomas,Wirt, William
To: 


             Obj. that Joutel’s journal may not be admitted as evidence of the Charter to Crozat.
            Ans. I leave the establishment of this as legal evidence to the gentlemen in actual practice, who are so much more familiar with the authorities than I am. I have no doubt they will be able to shew that tho’ we may not resort to books of history for documents of a nature merely private, yet we may for those of a public character, e.g. treaties Etc. and especially when those documents are not under our controul, as when they are in foreign countries, or even in our own country, when they are not patent in their nature, or demandable of common right.
             Obj. that the incorporation of the Roman law with the Customs of Paris, & their joint transfer to Louisiana does not appear.
             Ans. 1. at the date of Crozat’s patent, the Roman law had for many centuries been amalgamated with the Customary law of Paris, made one body with it, and it’s principal part. it might well then be understood to be transferred as a part of the laws of Paris to Louisiana. 2. if the term Coutumes de Paris, in the patent, be rigorously restrained to it’s literal import, yet the judges of Louisiana would have the same authority for appealing to the Roman as a Supplementary code, which the judges of Paris, and of all France, had had; and even greater, as being sanctioned by so general an example. 3. the practice of considering the Roman law as a part of the law of the land in Louisiana, is evidence of a general opinion of those who composed that state, that it was transferred, and of an opinion much better informed & more authoritative than ours can be. or it may be considered as an adoption by universal tho’ tacit consent of those who had a right to adopt either formally or informally as they pleased, as the laws of England were originally adopted in most of these states, and still stand on no other ground.
            Obj. from Dig. 43.12.3. ‘Ripa ea putatur esse quae plenissimum flumen continet.’ & Vinnius’s comment ‘ut significet, partem ripae non esse, spatium illud, ripae proximum, quod aliquando flumine, caloribus minuto aestivo tempore, non occupatur.’ stating & paraphrasing the text & commentary together‘the bank ends at the line to which the water rises at it’s full tide: and altho’ the space next below it is sometimes uncovered by the river, when reduced by heats in the Summer season, yet that space is not a part of the bank.’ now, substituting for ‘the heats of the Summer season’ which is circumstance, & immaterial, the term ‘low water’ which is the substance of the case, nothing can more perfectly take in the beach or batture, nor, collated with the other authorities, make a more consistent and rational provision. ‘the bank ends at that line on the levee to which the river rises at it’s full tide: and altho’ the batture or beach next below that line is uncovered by the river, when reduced to it’s low tide, yet that batture or beach does not therefore become a part of the bank, but remains a part of the bed of the river’ for, says Theophilus ‘even in low water [et aestate] we bound the bank at the line of high water’ Inst. 2.1.3. ‘the bank being the extima alvei, the border of the bed, within which bed the river flows when in it’s fullest state naturally,’ that is to say, not when ‘imbribus, vel quâ aliâ ratione, ad tempus excrevit’ not when ‘temporarily overflowed by extraordinary rains Etc.’ Dig. 43.12.5. but ‘quando mas crece, sin salir de su madre, en qualquiera tiempo del año’ ‘when in it’s full height, without leaving it’s bed, to whatsoever season of the year the period of full height may belong.’ this is unquestionably the meaning of all the authorities taken together, & explaining one another.
          